United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-11410
                        Conference Calendar



TERRY LEE OWENS,

                                    Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center Fort Worth,

                                    Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:04-CV-727
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Terry Lee Owens, federal prisoner # 29251-077, appeals the

district court’s summary dismissal of his 28 U.S.C. § 2241

petition, challenging his sentence for distributing 124.9 grams

of cocaine base.   He argues that under Blakely v. Washington, 124
S. Ct. 2531 (2004), the district court erroneously based his

sentence on 2.86 kilograms of cocaine base and his role in the

offense.   He argues that he qualifies for the savings clause of

28 U.S.C. § 2255 because he is actually innocent of the non-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11410
                                -2-

existent offenses of (1) distributing 2.86 kilograms of cocaine

base and (2) the two-point enhancement for his role as a manager

or supervisor.   He asserts that it would be inadequate and

ineffective for him to seek permission from this court via a

successive 28 U.S.C. § 2255 motion.   See Wesson v. United States

Penitentiary, 305 F.3d 343, 347-48 (5th Cir. 2002).

     Owens’s argument is unavailing in light of this court’s

decision in Padilla v. United States,      F.3d       , 2005 WL
1595291, *2 (5th Cir. July 8, 2005) (No. 04-50567).

     AFFIRMED.